Citation Nr: 0416412	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to 
October 1953, and from November 1953 to November 1954.  He 
was a prisoner of war (POW) of the government of North Korea 
from November 1950 to August 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which inter alia, denied entitlement to service connection 
for the cause of the veteran's death.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran died in January 2003.  The 
death certificate lists the immediate cause of death as 
respiratory failure, due to or as a consequence of chronic 
obstructive pulmonary disease.  At the time of his death, 
service connection was in effect for schizophrenic reaction, 
rated as 70 percent disabling; maxillary sinusitis, rated as 
30 percent disabling; scars of the right upper and lower 
lids, varicose veins of the right leg, and tonsillitis each 
assigned a noncompensable evaluation.

By rating decision dated in February 2003, the RO determined 
that service-connected disability nor disability 
presumptively associated with prisoners of war had not caused 
or contributed to the cause of the veteran's death.  In 
recent correspondence, the appellant clarified her 
contentions in this matter.  In this regard, she indicated 
that the veteran's chronic obstructive pulmonary disease was 
associated with his foreign service, and that the veteran had 
residual manifestations related to such service at the time 
of his death.  She further noted that a VA pulmonologist had 
advised her of the commonality of this circumstance.  In 
support of her claim, she indicated that relevant treatment 
records had not been obtained from the VA medical facility in 
Tampa, Florida.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board determines that 
further development is warranted.  While the Board regrets 
the further delay that the remand of this matter will cause, 
it
recognizes that due process considerations require such 
action.  Accordingly, this 
matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should attempt to secure VA 
treatment records from the Tampa VA Medical 
Center not previously obtained, to include 
all records from Dr. Michael Drexler.  All 
treatment records obtained as a result of 
this inquiry should be associated with the 
claims folder.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant and 
her representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted 
with respect to the appellant's appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




